Ireland, J.
(dissenting) — When considering the evidence and reasonable inferences therefrom in the light most favorable to Plaintiff Suzan Berger, there is a genuine issue of material fact as to whether she suffered emotional distress as a result of Dr. John Sonneland’s alleged medical malpractice in making an unauthorized disclosure of confidential patient information. Therefore, I respectfully dissent from the summary dismissal of Berger’s claim.
I concur with the majority’s conclusion that the Uniform Health Care Information Act (chapter 70.02 RCW) “is not the sole or exclusive remedy for unauthorized disclosure of a patient’s confidential information.” Majority at 106.1 also agree that Berger can bring a cause of action for breach of physician-patient confidentiality under chapter 7.70 RCW because Sonneland’s conduct constituted “health care” within the meaning of the statute when he disclosed Berger’s confidential information to her ex-husband without authorization. Id. at 108-09, 114. Sonneland “disclosed the confidential information in his effort to discover more information about [Berger’s] use of pain medications so he could treat, diagnose, or care for her.” Id. at 110.
The majority notes that Berger filed a motion for summary judgment stating that she was claiming only her emotional distress arising out of Sonneland’s conduct. Id. at 96. Berger claimed that as a result of Sonneland’s disclosure, she developed insomnia, anxiety, and stress (including nausea, vomiting, and weight loss), and that she incurred legal fees (consequential damages) in contesting her ex-husband’s subsequent action to modify the custodial plan for their children. Id. at 95; Clerk’s Papers (CP) at 124-25.
“[T]he general rule in Washington is that expert medical *116testimony on the issue of proximate cause is required in medical malpractice cases.” Reese v. Stroh, 128 Wn.2d 300, 308, 907 P.2d 282 (1995). However, the rule is predicated on the premise that jurors and courts do not usually have sufficient knowledge and training to determine whether a physician’s actions caused a plaintiff’s injury. Id.
In the case before us, Berger’s symptoms of emotional distress are manifested by symptoms that are readily observable by laypersons and can be described without medical training. Berger’s gastrointestinal problems or an alleged psychiatric disorder would necessitate expert medical evidence to establish causation. Therefore, to the extent she seeks to show emotional distress resulting from or associated with her gastrointestinal problems, or which cannot be readily distinguished from stress caused by those problems, an expert is necessary to establish the necessary causal link. However, it is not such conditions which she attributes to the medical malpractice. Technical expertise is not required to understand the alleged anxiety and stress generated by disclosures to an ex-husband and a child custody action allegedly precipitated by the physician’s disclosure. The Court of Appeals properly held as follows:
[OJne who has established a cause of action for breach of physician-patient confidentiality is entitled to recover damages for (a) the harm to his or her interests in confidentiality resulting from the unauthorized disclosure; (b) his or her mental distress proved to have been suffered if it is of a kind that normally results from such an unauthorized disclosure; and (c) special damage of which the unauthorized disclosure is a legal cause.
Berger v. Sonneland, 101 Wn. App. 141, 158, 1 P.3d 1187 (2000).
A plaintiff alleging emotional distress as the damage for breach of the physician-patient relationship should not invariably be required to prove the emotional distress by expert testimony. Berger should be able to pursue her *117action for a breach of Sonneland’s professional duty.115
Moreover, Berger has also presented sufficient factual evidence that Sonneland’s disclosure of confidential information caused her to expend funds hiring an attorney to represent her when her former husband moved for modification of their children’s placement. The majority incorrectly states that she has merely asserted that she incurred legal expense. Majority at 114. Berger filed a declaration stating she hired an attorney for this purpose, and she appended copies of her contract with that attorney as well as a statement showing draws against the retainer she paid. CP at 124-31. She has clearly provided sufficient evidence as to both causation and damages to withstand summary judgment on this basis as well.
In addition, Berger submitted declarations describing her lack of trust of health care providers and associated stress resulting from Sonneland’s breach of confidentiality. Given her health conditions, it is necessary for her to have frequent contact with health care providers, and expert testimony is not necessary to show a causal link between her emotional distress in dealing with health care providers, knowing that her trust has previously been betrayed by her own physician, and that betrayal.
When accepting Berger’s factual allegations as true, and drawing all reasonable inferences in her favor, there is sufficient evidence to raise a question of fact as to whether Berger suffered emotional distress as a result of Sonneland’s disclosure of confidential information about her. The Court of Appeals should be affirmed, summary dismissal of Berger’s medical malpractice claim should be reversed, and the case should be remanded for trial.
Madsen and Sanders, JJ., concur with Ireland, J.

 A negligence action may be maintained by a plaintiff claiming only emotional distress damages if avoidance of emotional distress to the plaintiff is within the scope of the defendant’s duty of care. The traditional concepts of duty, breach, causation, and damages govern the right of a plaintiff to recover in a negligence action when emotional distress is the only damage claimed. Whaley v. State, 90 Wn. App. 658, 672-74, 956 P.2d 1100 (1998).